Citation Nr: 0530535	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  94-06 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for the residuals of a low 
back injury, to include a herniated nucleus pulposus.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The appellant had active duty from December 1950 to October 
1952 and had several periods of verified reserve component 
active duty for training (ACDUTRA), among other reserve 
component service.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a November 1992 decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.  In August 1996, the Board Remanded the 
claim.  In October 1998, the Board denied the appeal.  The 
appellant sought review of the Board's decision in the U.S. 
Court of Appeals for Veterans Claims (Court).  By an Order 
issued in November 2000, the Court vacated the Board's 
decision and Remanded the claim to the Board for 
readjudication.  In April 2001, the Board Remanded the claim.   

In March 2003, the Board denied the appeal.  The veteran 
sought Court review of the March 2003 Board decision.  By 
decision dated in December 2003, the Court vacated the 
Board's decision and Remanded the claim to the Board for 
readjudication.  The Board Remanded the claim in August 2004.  
The claim now returns to the Board for review.

During the pendency of this appeal, the veteran submitted a 
claim for service connection for arthritis of the cervical 
spine.  By a rating decision issued in August 2005, that 
claim was granted.  The record does not reflect that the 
veteran has disagreed with any aspect of that decision, and 
no issue regarding the grant of service connection for 
arthritis of the cervical spine is before the Board at this 
time.  

The veteran requested a Travel Board hearing.  The requested 
hearing was conducted in May 1998.  During the pendency of 
this appeal, the Veterans Law Judge who had conducted the 
hearing left the Board.  The veteran was notified, by a 
letter issued in July 2004, that he was entitled to another 
hearing before the Board.  38 C.F.R. § 20.707 (2005).  In 
August 2004, the veteran returned his signed statement 
indicating that he did not want an additional hearing.  
Appellate review may proceed.  


FINDING OF FACT

The preponderance of the medical evidence and opinion 
establishes that no disabling injury to the veteran's lower 
back, including degenerative disc disease or osteoarthritis, 
was incurred during or as a result of any period of active 
service or was incurred during, or was disabling during, any 
period of reserve component service.  


CONCLUSION OF LAW

The criteria for service connection for the residuals of a 
low back injury, to include a herniated nucleus pulposus, are 
not met.  38 U.S.C.A §§ 101(24), 1101, 1110, 1131, 1154, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.159, 
3.303, 3.306, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant argues that he has degenerative arthritis and 
degenerative disc disease of the lumbar spine, and that 
either or both of these disorders were incurred as a result 
of a period of active military duty as that term is defined 
by law.

Preliminary Matters:  Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the veteran submitted 
the claim for service connection underlying this appeal about 
10 years prior to the enactment of the VCAA.  The unfavorable 
AOJ decision that denied the claim for service connection was 
already decided, and two Board decisions addressing the claim 
had been issued, prior to enactment of the VCAA.  

The Court acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  Rather, the appellant has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

In this case, the veteran was first notified of the enactment 
of the VCAA in April 2001.  That letter advised the veteran 
of the enactment of the VCAA, advised the veteran of VA's 
duty to notify him about the evidence needed to substantiate 
the claim and VA's duty to assist him to develop the claim.  
The letter provided the criteria for service connection and 
advised the veteran to submit "any evidence" that would 
support his claim for service connection.  In April 2001, the 
veteran responded, requesting that the Board proceed with 
adjudication of the claim.  The veteran attached a letter in 
which he specifically stated that he believed the Court's 
Order directing that he be afforded the opportunity to submit 
additional argument and evidence had been fulfilled.  The 
veteran identified the additional evidence he had submitted 
that he wished to have considered in the adjudication of his 
claim.  He indicated, in essence, that he had no additional 
evidence.

The veteran was afforded VA examinations directed to the 
issue on appeal in 1997, prior to enactment of the VCAA, and 
was afforded VA examination in July 2001 specifically to 
evaluate the claim on appeal, as directed in the Board's 
April 2001 Remand.  Following the VA examination conducted in 
July 2001, the veteran submitted several arguments explaining 
his disagreement with the examiner's findings and 
conclusions, and the veteran submitted additional items of 
medical evidence.  These responses reflect that the veteran 
received a copy of his July 2001 VA examination report, and 
that he had an opportunity to submit evidence and arguments 
relevant to that report.  The veteran also responded to the 
September 2001 addendum to that report.  

Following the issuance of the October 2002 supplemental 
statement of the case (SSOC), the veteran, in November 2002, 
submitted a 25-page argument, with attachments, setting forth 
his views as to the relevant evidence and what that evidence 
established.  The Board notes that this extensive argument 
has been reviewed in its entirely.  In January 2003, the 
veteran submitted two additional letters setting forth his 
arguments and submitting items of evidence he wished to 
emphasize.  

The veteran was further informed about the provisions of the 
VCAA, and of VA's duties to him under those provisions, by 
the pleadings submitted to the Court, and the Court's Order, 
following the veteran's appeal to the Court from the Board's 
March 2003 decision.  

By a letter issued in September 2004, the veteran was again 
informed of the provisions of the VCAA.  That letter included 
a specific attachment which described the types of evidence 
VA would obtain on the veteran's behalf, and again set forth 
the criteria for service connection.  The veteran responded, 
with argument explaining exactly what evidence of record he 
believed met each of the criteria for service connection, and 
he identified several private providers of medical care.  VA 
then requested clinical records from each of the identified 
providers, and advised the veteran of the results of each 
records request.  In December 2004, another notice of duty to 
assist letter was issued to the veteran.  The veteran's 
representative responded, stating, in December 2004, that the 
veteran had no additional evidence.  In May 2005, a 
supplemental statement of the case (SSOC), which advised the 
veteran of the complete text of 38 C.F.R. § 3.159, as revised 
to incorporate and implement the VCAA, was issued.   

All private and VA clinical records identified by the veteran 
have been obtained.  Numerous attempts have been made to 
obtain the veteran's service medical records, particularly 
the records of his ACDUTRA and inactive duty for training 
(INACDUTRA).  

The appellant was not prejudiced by not receiving the VCAA 
notification prior to the initial AOJ decision, as he has had 
more than four years to respond to the notification under the 
VCAA, and has had more than 15 years in which to identify or 
submit evidence which might be relevant to the claim.  During 
that time, VA has attempted to provide additional VA 
examination, and obtained VA clinical records, and the 
veteran has been notified, in a third Remand from the Board, 
of additional regulations applicable.  The veteran has been 
afforded notice of the text of the revised regulations and of 
the application of those regulations to the evidence.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

Not only has the appellant been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices, the record clearly 
reflects that the veteran has responded to those notices and 
submitted several communications expressing the bases for his 
belief that he meets the criteria for service connection for 
a lumbar spine disorder and setting forth his arguments in 
support of his claim.  Additionally, the Board notes that the 
veteran is represented by an attorney.  Thus, the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.

In addition, the veteran has had numerous opportunities to 
submit or identify evidence and has provided testimony, in 
addition to the VA examinations afforded.  The Board finds 
that the duty to assist, like the duty to notify, has been 
met, and the veteran is not prejudiced by appellate review by 
the Board at this time.  

Laws and regulations applicable to claims for service 
connection

The basic framework of the law and regulations provides that 
service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  The term "active military, naval, or air service" 
includes active duty or any period of ACDUTRA during which 
the individual concerned was disabled or died from a disease 
or injury incurred or aggravated in line of duty, or any 
period of INACDUTRA during which disability resulted from 
injury [but not disease].  38 U.S.C.A. § 101(24).

The law also provides that service connection may be presumed 
for a disease defined as chronic, and which is manifested, 
generally to a degree of 10 percent or more, within a 
specified presumptive period after separation from service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107; 38 C.F.R. §§ 
3.303, 3.306, 3.307, 3.309.  Arthritis is among the disorders 
which are designated by statute or regulations as chronic, 
and the Board must consider whether the veteran in this case 
is entitled to service connection for arthritis on the basis 
of a presumption related to chronic disease.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  With the showing 
of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or diagnosis including the word "chronic."  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b); see Savage v. 
Gober, 10 Vet. App. 488 (1997).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and to that 
end, shall resolve every reasonable doubt in favor of the 
veteran.  38 U.S.C.A. § 1154(b). 

When determining whether a disability or disease was incurred 
in service, or preexisted service, a claimant will be 
considered to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment into service, or 
where clear and unmistakable evidence demonstrates that the 
injury or disease existed before acceptance and enrollment 
and was not aggravated by such service.  See 38 U.S.C.A. § 
1111; 38 C.F.R. § 3.304.  For purposes of aggravation of a 
preexisting injury, such aggravation will be said to have 
occurred where there is an increase of disability during 
active military, naval or air service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  See 38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306.

Both the presumption of soundness and the presumption of 
aggravation apply only to periods of active duty.  Paulson v. 
Brown, 7 Vet. App. 466 (1995).  An individual whose service 
consisted entirely of INACDUTRA may not be presumptively 
service connected for a disability unless he or she was 
otherwise disabled from an injury directly incurred in or 
aggravated during the period of INACDUTRA.  38 C.F.R. § 
3.6(a), (d).  Otherwise, a chronic disease may be presumed 
service-connected during the applicable presumptive period 
only following a period of service of 90 days (or more).  38 
C.F.R. § 3.307.

To prevail on the issue of service connection, there must be 
medical evidence of a (1) current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Factual background

The veteran contends that he injured his low back during his 
active service in Korea, or during reserve component service 
in July 1965.  The veteran's service medical records are 
devoid of any notation regarding complaints, symptoms or 
findings related to a low back injury, although records 
reflect that he complained of neck pain for three days 
following a May 1952 accident.  The report of the examination 
for separation dated in October 1952 includes notation of 
pathology unrelated to a back disorder, including swollen 
ankles, and complaints of dizziness following a 1951 
automobile accident which he reported left him unconscious 
for five minutes, but is negative for complaints, symptoms or 
findings regarding low back pathology.
 
In December 1952, the veteran submitted a claim for service 
connection for residuals of a wound to the left knee and for 
a concussion.  He did not claim service connection for a back 
disorder.  The report of a VA orthopedic examination dated in 
September 1953, afforded in response to the veteran's 
December 1952 claim, disclosed that the veteran had no gross 
abnormal curvatures and there was no muscle spasm or 
tenderness of the erector spinae muscles.  The veteran had 
full range of active motion of the lumbar spine, without 
evidence of pain or discomfort.  The tests for lumbosacral 
and sacroiliac diseases were negative.  The veteran's hip 
movements were unrestricted and asymptomatic.
 
A Statement of Medical Examination and Duty Status dated in 
July 1965, during a period of performance of reserve 
component service, states that the veteran strained his back 
while unloading and helping to set up a battalion command 
post in the field.  The history segment of an examination 
conducted for reserve component service purposes, dated in 
January 1966, includes a notation of acute low back strain, 
lumbosacral, in July 1965, and notes "no recurrence or 
sequelae."  The examination segment states that examination 
of the lumbosacral area revealed no objective findings.  

A February 1970 reserve service examination history notes 
that the veteran had back trouble and a lower back ache, with 
no sequelae.  The report of objective examination was devoid 
of findings of back pathology, and the spine was described as 
normal.  

A February 1974 reserve service examination history notes 
that the veteran previously had a history of lower sacral 
pain and paralysis, lower extremity, which was transient, and 
resolved with traction.  It was noted that there was no 
problem or recurrence.  The history further noted that the 
veteran was involved in a motor vehicle accident with head 
injury in 1971.  The report of objective examination was 
again devoid of findings of back pathology, and the spine was 
described as normal.  

The history segment of an October 1977 reserve service 
examination includes a notation that the veteran wore a back 
brace for periodic back pain from an accident in 1966.  The 
report of objective examination described the veteran's 
musculoskeletal system and spine as normal.  

A March 1981 reserve service examination disclosed a slight 
blue discoloration on the veteran's skin on the lower back, 
but is devoid of evidence of limitation of motion.  The 
veteran specifically denied having "recurrent back pain."  
 
At the time of June 1987 physical examination for purposes of 
reserve component service, the veteran specifically denied 
having "recurrent back pain."  The report of objective 
medical examination described the veteran's spine and other 
musculoskeletal system as "normal."

The report of a January 1989 private MRI (magnetic resonance 
imaging) examination of the lumbar spine disclosed central 
herniated discs at L5-S1, L4-L5, and a smaller herniation at 
L2-L3.

A May 1990 service department consultation order indicates 
that the veteran was to be evaluated by an orthopedic 
examiner for "degenerative disc disease/recurrent low back 
pain."  June 1990 orthopedic examination discloses that the 
appellant reported a history of lower back pain "for 4 years 
which began spontaneously and at this time is disabling . . .  
He has not been able to perform reserve duties for the past 2 
years."     

An October 1990 medical evaluation board report reflects that 
the veteran reported he had been disabled since 1989, but 
that he related his back disability to an incident in 1965 
when, while participating in training with his Reserve unit, 
he injured his back while unloading gear.  The examiner noted 
that the veteran injured his neck in a motor vehicle accident 
in 1982 in which his hand was also injured.  Lumbar disk 
disease with central herniated nucleus pulposus of L5-S1 with 
periodic radiculitis was the assigned diagnosis.  

On VA examination in October 1991, a diagnosis of mild 
hypertrophic degenerative osteoarthritis and spina bifida of 
S1 was assigned.

January 1997, July 1997, April 1998 and July 1999 opinions 
from M.A. Bala, MD, reflect that Dr. Bala began treating the 
appellant in December 1990 for low back pain.  In a September 
1996 treatment note, it was reported that the appellant "had 
a past history of being 'blown away' by artillery, 
unconscious, [and] now has chronic spine trouble."  Dr. 
Bala's January 1997 and July 1997 medical statements do not 
include an opinion as to causation of any disorder, but 
reflect opinions that the veteran was unable to work.  A May 
1998 opinion states that he has low back pain which, 
according to history, was sustained after he was "blown away 
by artillery in 1951."  The opinion also notes that the 
veteran repeatedly claims in medical history and otherwise 
that he sustained low back injury in 1965.  

The VA examiner who conducted review of the claims files and 
examination of the veteran in July 2001 concluded that the 
veteran's current back disorders had their onset in 1986, 
without evidence of any injury at that time.  The examiner 
concluded that there were no objective findings or complaints 
following the 1951 injury which would be consistent with the 
current findings.  

In a September 2001 addendum, the examiner again concluded 
that there was no disability noted that could in any way 
relate to the veteran's service 50 years ago.

An April 2002 total body bone scan disclosed degenerative 
disease of the lower lumbar spine, cervical spine, both 
shoulders, wrists, feet, and of the right knee,

January 2002 VA outpatient treatment records reflect that a 
diagnosis of peripheral neuropathy was assigned.  

In a medical statement dated in April 2004, Dr. Bala provided 
an opinion that the veteran's description that he was "blown 
away by artillery in 1951" was consistent with lower back 
symptoms and disc herniation.  Dr. Bala noted that the 
herniated disc and degenerative disease of the spine can have 
two separate etiologies and be present concurrently.  Dr. 
Bala stated that, if there was no way to prove that the 
veteran's injury (apparently referring to the veteran's 
herniated discs) was due to the veteran's injury during 
combat, there was also "no way "to prove that the herniated 
discs were not incurred in combat.  Dr. Bala concluded by 
stating that he "firmly believe[d]" that the veteran's 
symptoms were caused by his war injury. 

Analysis

(a) Claim that chronic back disorder was incurred during 
active service

The veteran contends that he has a current lumbar disability 
which was incurred as the result of an injury incurred during 
his service in Korea.  The service medical records reflect 
that, during the period of active service which included 
service in Korea, the veteran reported that he was involved 
in a motor vehicle accident that resulted in a head injury 
and unconsciousness for five minutes.  The veteran also 
reported an injury to his neck in May 1952.  The veteran has 
also reported that he was "blown away" by artillery in 
1951.

However, no lumbar disorder was diagnosed during the 
veteran's period of active duty from December 1950 to October 
1952, and no lumbar disorder was diagnosed at the time of the 
veteran's service separation.  The veteran did not seek 
service connection for a lumbar disorder in December 1952, 
when he submitted a claim for service connection for other 
disorders, and no lumbar disorder was noted on VA examination 
conducted in September 1953.  This evidence is unfavorable to 
the claim that the veteran incurred a lumbar disorder during 
his period of Korean conflict service.  

The veteran has not identified any treating provider who 
treated him for a lumbar disorder during the year following 
his service separation, nor does the veteran contend that any 
lumbar disorder was diagnosed or treated within one year 
after his service separation.  Although service connection 
for arthritis (degenerative joint disease) is warranted on a 
presumptive basis if manifested to an applicable degree 
during a presumptive period, the evidence in this case is 
against a finding that service connection for a lumbar 
disorder is warranted on the basis of a presumption, since 
there is no evidence that the disorder was manifested within 
the applicable presumptive period, one year.  

In deciding these claims, the Board has considered the 
applicability of 38 U.S.C.A. § 1154(b), in light of the 
appellant's combat service.  Thus, the veteran's statement 
that he was "blown away" by artillery is accepted as true.  
However, 38 U.S.C.A. § 1154 does not remove the requirement 
that there be "satisfactory" evidence that the incident 
caused a medical disorder.  See Collette v. Brown, 82 F.3d 
389, 392-93 (Fed. Cir. 1996).  

In this case, there is no medical evidence that the incident 
in which the veteran was "blown away" resulted in any 
medical disorder until the 1996 and later opinions by Dr. 
Bala.  Given the numerous clinical evaluations the veteran 
underwent in the years following service without diagnosis of 
a chronic lumbar disorder, Dr. Bala's opinion that the 
described incident caused a lumbar spine disorder, to include 
disc herniation, is not persuasive.  

In contrast, the VA examiner who conducted examination in 
July 2001 and review in September 2001 concluded that there 
were no objective findings or complaints following the 1951 
in-service injury which was consistent with the veteran's 
current lumbar spine disorder.  This examination report 
discussed the clinical evidence in the years following the 
veteran's active service, a period when the clinical records 
are devoid of any evidence of a chronic back disorder.  The 
examiner noted that the veteran declined to disclose what 
type of employment he had when not on reserve duty between 
1952 and 1990, stating that his work was secret.

The Board finds the July 2001 and September 2001 examination 
reports more persuasive than Dr. Bala's opinion that there 
was "no way" to prove that the veteran's current back 
disorder was not incurred in combat in 1951.  Dr. Bala's 
statement that the veteran's current lumbar disorder is 
"consistent with" the incident alleged in service, without 
explanation as to why the 1951 incident might be linked to 
the lumbar disorder diagnosed in the 1980's, and with the 
rationale that, if there was no way to prove that the 
herniated discs were incurred in service, there was also no 
way to prove that the herniated discs were not incurred in 
service, is speculative, and much like the statement that a 
disorder "might or might not" have been incurred in 
service.  See Beausoleil v. Brown, 8 Vet. App. 459 (1996) 
(holding that a general and inconclusive statement about the 
possibility of a link was not sufficient); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) (holding that a 
physician's statement that a service-connected disorder "may 
or may not" have prevented medical personnel from averting 
the veteran's death was not sufficient to support a claim); 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (holding 
that there was a plausible basis for the Board's decision 
that a disability was not incurred in service where the 
medical evidence favorable to the claim did little more than 
suggest the possibility that the veteran's illness might have 
been caused by his wartime radiation exposure).

The Board finds that the preponderance of the evidence and 
opinion of record, considering the weight and persuasive 
value of each item of evidence, is against the claim on the 
basis that a lumbar disorder was incurred during a period of 
active service.  The evidence is not in equipoise, and there 
is no reasonable doubt to resolve in the veteran's favor 
under 38 U.S.C.A. § 5107(b).  The claim that a current low 
back disorder was incurred during active service must be 
denied.  



(b) Claim that chronic back disorder was incurred during 
reserve component service

Unlike during full time active service, service connection 
for a disorder related to a period of reserve component 
service is available for a disorder resulting from an injury 
only if a disability results from injury incurred during a 
period of reserve service duty.  The veteran contends that he 
is entitled to service connection for a lumbar disorder 
because that lumbar disorder was diagnosed before his 
separation from reserve component service.  However, service 
connection for a disorder incurred as a result of an injury 
may only be granted for a disorder diagnosed while an 
individual is enlisted in a reserve component if the disorder 
is due to an injury incurred while the veteran was actually 
performing reserve component service.  

The veteran contends that his current back disorder is due to 
an injury incurred during the performance of reserve 
component service in 1965.  However, the only evidence to 
support that contention are the veteran's notations, in the 
history portions of February 1974 and October 1977 
examinations conducted for reserve component service, 
indicating that he had back pain in 1966, and notations 
indicating that he had used a back brace and that he suffered 
temporary paralysis which resolved with traction.  These 
notations are not persuasive evidence that the veteran 
incurred a chronic back disorder as a result of a 1965 injury 
during reserve service, since the veteran does not contend 
that he required any further clinical care for the back 
injury after it resolved.  The veteran did not identify any 
provider who treated him after the acute injury resolved, nor 
does he contend that he did seek treatment for a chronic 
lumbar disorder at any time, after he ceased wearing the back 
brace, until 1989.  

The veteran, in his lengthy argument attached to his June 
1993 substantive appeal, notes that the report of history in 
the October 1977 reserve service examination reflects that he 
continued to wear a back brace periodically.  The veteran 
contends that this notation establishes that he had 
continuing, chronic pain following the 1965 reserve service 
injury.  However, the claims file clearly reflects that the 
veteran had been involved in a motor vehicle accident in 
1970.  As there is no clinical evidence establishing that a 
medical provider advised him to wear the back brace, and 
there is no clinical evidence establishing the etiology of 
back pain for which the back brace was used, this notation 
does not establish a medical diagnosis or medical etiology, 
and does not support the claim.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992) (a lay person is not competent 
to diagnose a current disability or opine as to its 
etiology).

The clinical records are devoid of notations of chronic 
treatment for a lumbar disorder or complaints of back pain 
until 1989.  The treatment records in 1989 and 1990 reflect 
that the veteran reported low back pain or three or four 
years' duration.  At the time of initial treatment, the 
veteran reported that the back pain began spontaneously.  

The veteran contends that he did not sustain any intercurrent 
injury to his back when not on reserve service duty.  He 
denied that any low back injury was incurred in a motor 
vehicle accident in February 1970 which resulted in head and 
neck injury or in a 1982 automobile accident in which he 
sustained neck and hand injuries.  

The veteran contends that his current back disorder was 
incurred as a result of an injury incurred while he was 
performing reserve component service in 1965.  However, there 
is no medical evidence to support the veteran's contention.  
Dr. Bala's May 1998 opinion notes that the veteran "has 
repeatedly claimed in medical history and otherwise that he 
sustained the injury in 1965 during active duty."  However, 
Dr. Bala further stated that, "if there is no way to prove 
that the said injury is due to the war injury (as per the 
adjudicator), there is no way to provide that the injury was 
not due to the said incident."  This opinion appears to link 
a "war injury" rather than a reserve service injury to the 
veteran's low back disorder.  The opinion does not, 
therefore, support the veteran's contention that he incurred 
a currently-diagnosed low back injury during or as a result 
of reserve service in 1965.  

Dr. Bala's April 2004 opinion relates the veteran's low back 
disorder to a "war injury" incurred in 1951, but does not 
reference or discuss an injury incurred during reserve 
service in 1965.  This opinion fails to support the claim for 
service connection for a low back injury as incurred during 
performance of reserve service.

There is no medical opinion or evidence, other than the 
veteran's own lay contentions and statements, which supports 
his claim that he has a current low back disorder which was 
incurred during the performance of reserve component duty.  
In contrast, clinical statements at the time of initial 
medical treatment and diagnosis of the current lumbar 
disorder in 1989 and 1990 reflect that the veteran provided a 
history of back pain of three or four years' duration, 
beginning spontaneously.  These clinical notations, which are 
unfavorable to the claim, are more persuasive than later 
notations and statements.  The Board finds that these 
statements place the preponderance of the evidence against 
the claim that a currently-diagnosed low back disorder was 
incurred during reserve service in 1965.  

The evidence is not in equipoise, and there is no reasonable 
doubt to resolve in the veteran's favor under 38 U.S.C.A. 
§ 5107(b).  The claim that a current low back disorder was 
incurred during reserve service must be denied.  


ORDER

The appeal for service connection for the residuals of a low 
back injury, to include a herniated nucleus pulposus, is 
denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


